Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155849(57)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 155849
  v                                                                 COA: 330876
                                                                    Washtenaw CC: 13-001315-FH
  SHAWN LOVETO CAMERON, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan District Judges
  Association to participate as amicus curiae and to file a brief amicus curiae is GRANTED.
  The amicus brief will be accepted as timely filed if submitted within 14 days of the filing
  of plaintiff-appellee’s supplemental brief.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 25, 2018
                                                                               Clerk